The action is brought by the county of Nassau to recover from the city of Long Beach a balance of unpaid State and county taxes for the year 1926 and the years 1928 to 1934, inclusive, and interest on such balance from 1927 to 1933, inclusive. Judgment modified by striking therefrom all provisions relating to installment or partial payments and the provision restraining the county from enforcing the judgment, and as so modified the judgment is unanimously affirmed, without costs. Appeal from decision dismissed. In our opinion the court was without power to impose conditions with respect to the manner or period in which the judgment was to be paid. (Matter of O’Connell v. Gold, 243 App. Div. 812; 244 id. 726.) Assuming the county is entitled to question the constitutionality of the statute (Laws of 1933, chap. 694), we hold it is valid. (Genet v. City of Brooklyn, 99 N. Y. 296; People v. Fitch, 148 id. 71; People ex rel. Clark v. Gilchrist, 243 id. 173.) Conclusions of law numbered 8, 9 and 10 are reversed. Present — Lazansky, P. J., Young, Hagarty, J ohnston and Adel, JJ.